Citation Nr: 1222931	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-24 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left thigh disorder.  

2.  Entitlement to service connection for a left thigh/hip disorder. 

3.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus. 

4.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent for the period from March 19, 2007, to August 14, 2008, and in excess of 70 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007, June 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  

By the way of a December 2008 rating decision, the RO increased the assigned evaluation for PTSD from 50 to 70 percent, effective from August 15, 2008.  Since this increase does not constitute a full grant of the benefits sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified before the undersigned during a videoconference hearing in April 2010.  A copy of the hearing transcript has been associated with the claims folder. 

With respect to the Veteran's claim for entitlement to service connection for a left thigh disorder, the Board concludes that in light of the decision of the Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the issue is more appropriately characterized as captioned above.

The issues of entitlement to service connection for a left thigh/hip disorder, an initial increased rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a left thigh disorder was initially denied in a July 2007 rating decision.  The Veteran was notified of this decision, but did not perfect an appeal. 

2.  The evidence received since the July 2007 rating decision is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's diabetes mellitus does not require use of insulin.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision, which denied the claim for service connection for a left thigh disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for a left thigh disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In light of the favorable disposition of the claim to reopen, the Board finds that a discussion as to whether these duties are met for that claim is unnecessary.

With respect to the claim for a higher initial rating, such claim arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to the initial rating claim. 

Regarding the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified an available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim for a higher initial disability evaluation in February 2008.  The examination report has been reviewed and found to be adequate, as it addresses the Veteran's symptoms in relation to the rating criteria, and neither the Veteran nor his representative contend otherwise.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Moreover, there is no indication that the Veteran's disability has worsened since February 2008 to warrant an additional examination.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In April 2010, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

New and Material Evidence

Service connection for a left thigh disorder was previously denied in a July 2007 rating decision.  That decision also awarded service connection for PTSD and assigned a 50 percent rating.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction (AOJ), the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A Notice of Disagreement is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

In this case, the Veteran submitted argument consisting of multiple pages in August 2007, one of which reiterates his assertions that he injured his left thigh during his period of service.  However, on the first page of this submission, the Veteran indicated that he wished to file a "notice of disagreement and appeal of your award of 50 [percent] for service connection for PTSD."  As this statement clearly limits the Veteran's appeal to the matter of an increased rating for PTSD, the Veteran's August 2007 submission cannot be construed as Notice of Disagreement with the denial of service connection for a left thigh disorder.  Id.

Thus, absent a valid Notice of Disagreement, the July 2007 decision became final as to the denial of service connection for a left thigh disorder, because the Veteran did not file a timely appeal of that decision.

The claim of entitlement to service connection for a left thigh disorder may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in December 2008.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Newly received evidence includes the Veteran's April 2010 hearing testimony, in which he provided additional details on his in-service injuries to his left thigh/hip area continuity of left thigh/hip pain since that time, as well as January 2009 examination reports that speaks to the relationship between the Veteran's currently diagnosed left hip disorder and military service.  As noted in the Introduction, the underlying service connection issue has been expanded to include consideration of the Veteran's left hip.  This evidence was not previously considered by decision makers and is thus not cumulative or redundant.  Moreover, this evidence relates to an unestablished fact necessary to substantiate the claim (a nexus between the Veteran's current left thigh/hip disorder and service), and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for a left thigh disorder is reopened.

Disability Rating

The Veteran seeks an initial evaluation in excess of 20 percent for his service-connected diabetes mellitus.  Such evaluation is determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Particularly, however, in appeals such as this that concern the assignment of an initial rating, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The June 2008 rating decision on appeal awarded a 20 disability rating for the Veteran's diabetes mellitus.  See 38 C.F.R. § 4.119, DC 7913.

Under DC 7913, a 20 percent evaluation is assigned where the diabetes requires insulin and a restricted diet; or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  60 and 100 percent ratings are warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, along with additional enumerated criteria.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.119, DC 7913, Note (1).

While the evidence of record demonstrates that the Veteran's diabetes mellitus requires a restricted diet and oral hypoglycemic agents, it does not show use of insulin to allow for assignment of a 40 percent rating under DC 7913. 
To the contrary, the February 2008 VA examination report specifically indicates that the Veteran does not require insulin to treat his diabetes, and the Veteran confirmed the same during his hearing with the undersigned.  See the April 2010 Hearing Transcript at 10.  An October 2008 VA examination report further reflects that the Veteran's diabetic symptoms are "well-controlled with oral medication."  

The rating criteria in DC 7913 are success and conjunctive.  Therefore, if a component is absent at any one level, the Veteran can only be rated at the level that did not require the missing competent.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-6 (2009).  Here, absent evidence of use of insulin, the Veteran can only be rated at 20 percent; thus, his entitlement to 60 and 100 percent ratings under DC 7913 need not be explored.  

The Board has also reviewed the evidence to determine whether any additional separate disability ratings may be assigned.  Here, there are no other complications of diabetes identified in the medical evidence, and the Veteran does not contend otherwise.  In this regard, a VA diabetic foot examination conducted in December 2007 was within normal limits.  Additionally, while the Veteran complained of increased urinary frequency during the February 2008 VA examination, the examiner specifically found no evidence of kidney disease associated with diabetes.  Nor was there any indication of visual impairment, cardiovascular disease, neurologic disease, or any other condition related to the service-connected disability.  Although the Veteran demonstrated erectile dysfunction at that time, service connection has already been established for this condition as secondary to PTSD.  Thus, separate disability ratings as secondary to diabetes mellitus may not be assigned under 38 C.F.R. § 4.119, DC 7913, Note (1).

Based on the totality of the evidence, an initial rating in excess of 20 percent is not warranted under DC 7913.  Furthermore, as the evidence has remained static during the appeal, there is no cause for staged ratings.  See Fenderson, supra. 

The Board has also considered whether referral for an extra-schedular rating is warranted, and specifically finds that it is not.  Here, the Veteran's use of oral hypoglycemic agents and need for a restricted diet due to diabetes are contemplated by the rating criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Hence, the criteria for referral for consideration of an extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996).
ORDER

New and material evidence having been received on the claim of service connection for a left thigh, the claim is reopened and, to that extent only, the appeal is granted.

An initial evaluation in excess of 20 percent for diabetes mellitus is denied. 


REMAND 

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that the Veteran is afforded every possible consideration.

With regard to the claim for service connection for a left thigh/hip disability, the Veteran's DD Form 214, Report of Transfer or Discharge, confirms that he received the Combat Infantryman Badge and Purple Heart as a result of his honorable service in Vietnam.  As such, his lay testimony of injuries sustained in service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b).  In his hearing before the undersigned, the Veteran testified that he sustained a left thigh/hip injury as a result of a helicopter crash in Vietnam.  Service treatment records document the Veteran's complaints of muscle pain following a 30-foot jump from a helicopter in November 1969.  Although this record contradicts the Veteran's testimony that he was pinned underneath the fuel tank of the helicopter and had to be airlifted for medical treatment, it nonetheless supports the occurrence of a left thigh/hip impact injury.  As such, his statements tend to establish an in-service event to which his current disability may be related.  

Although the Veteran underwent a VA examination for his claimed disability in January 2009, an adequate nexus opinion was not obtained relative to this issue.  Rather, the examiner noted that because the service treatment records did not superficially note a left hip injury, there was no relationship between diagnosed left hip degenerative joint disease and service.  As such, an addendum is required to resolve the nexus question, specifically considering the Veteran's credible lay statements with respect to a left hip impact injury during his combat service. 

Regarding the claim for an increased rating claim for PTSD, the Veteran reported during his June 2007 VA examination that he received treatment from the Princeton Vet Center.  However, the only report from that facility currently of record is dated in November 2008.  Therefore, upon remand, complete records from this facility should be obtained.  38 U.S.C. § 5103A.  Updated psychiatric treatment records from the Beckley VA Medical Center (VAMC) should also be secured.  Id; see also Bell. v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, as the Veteran has testified that his PTSD symptomatology has worsened since his most recent examination in October 2008, an additional examination addressing the current nature and severity of the disability is warranted.  See Palczewski, supra.

Finally, with regard to the claim for a TDIU, the Veteran has not been provided with notice of the evidentiary requirements necessary to substantiate his claim. 
See 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  Such should be remedied on remand.  Additionally, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the service-connected disabilities have on the Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Accordingly, these remaining issues are REMANDED for the following action: 

1.  Provide the Veteran with appropriate notice pursuant to 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 regarding the issue of entitlement to a TDIU.

2.  Obtain complete psychiatric treatment records from the Princeton Vet Center. 

3.  Obtain psychiatric treatment records from the Beckley VAMC dated since March 2009.

4.  If any of the records requested in items 2 and 3 above are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After the above records have been associated with the file, forward the claims folder to the examiner who provided the January 2009 VA joints examination for clarification (or another qualified examiner, if that same examiner is not available).  The examiner should be requested to review the claims folder, including the January 2009 examination report, and provide an addendum that answers the following question: 

Is it at least as likely as not (a 50% or greater probability) that currently diagnosed degenerative joint disease of the left hip is causally related to military service?  In rendering an opinion, the examiner should consider as credible the Veteran's assertions that he injured his left hip as a result of jumping 30 feet from a helicopter in November 1969.

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The rationale for any opinion, with citation to relevant medical findings, must be provided. 

6.  After the above records have been associated with the file, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail. 

7.  After the above examinations have been conducted, schedule the Veteran for a social and industrial examination for the purpose of ascertaining the cumulative impact of the Veteran's service-connected disabilities on his unemployability. 

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (PTSD, type II diabetes mellitus, erectile dysfunction, and any disability that may have been service-connected in light of item 5 above), jointly on the Veteran's employability.  This discussion should include consideration of effects of psychiatric medication on the Veteran's ability to work. 

The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified. 

Finally, if the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

8.  Following the completion of the above, readjudicate the claims.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and provided with an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


